State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   106523
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JACOB E. DAHL,
                    Appellant.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


     Richard E. Cantwell, Plattsburgh, for appellant.

      Kristy L. Sprague, District Attorney, Elizabethtown (James
E. Martineau Jr. of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Essex County
(Meyer, J.), rendered December 18, 2013, convicting defendant
upon his plea of guilty of the crime of burglary in the second
degree.

      Defendant waived indictment and agreed to be prosecuted by
a superior court information charging him with burglary in the
second degree. He pleaded guilty to this charge in full
satisfaction of the superior court information, as well as
another pending charge, and also waived his right to appeal. He
was thereafter sentenced in accordance with the terms of the plea
agreement to five years in prison, followed by three years of
postrelease supervision. Defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
                              -2-                  106523

nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court